Exhibit 10.1

FORM OF
AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT
THIS AGREEMENT is made as of March 28, 2016, between RAVEN INDUSTRIES, INC., a
South Dakota corporation (the "Company"); and ____________________
("Executive").
BACKGROUND AND CERTAIN DEFINITIONS
A.Executive and the Company entered into a written Change in Control Agreement
dated as of _______________, 201__, which currently remains in effect (the
"Prior Agreement"); and they intend to amend and restate the Prior Agreement in
the form of this Agreement.
B.The Board of Directors of the Company (the "Board") recognizes that
Executive's contribution to the growth and success of the Company and its
subsidiaries has been or will be substantial.
C.The Board has determined that it is appropriate and in the best interests of
the Company and its stockholders to reinforce and encourage the continued
attention and dedication of members of the Company's management, including
Executive, to their assigned duties.
D.This Agreement sets forth the severance compensation which the Company agrees
it will pay to Executive if Executive's employment with the Company or a
Subsidiary of the Company, as defined in Section 5(a), terminates under one of
the circumstances described herein following a Change in Control (as defined in
Section 1 below).
E.The severance compensation provisions of this Agreement are intended to comply
with or be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code"), the Treasury Regulations issued under Code Section 409A
(the "409A Regulations"), and other guidance issued under Code Section 409A, to
prevent premature income taxes and a 20% penalty from applying to any severance
compensation benefits earned by Executive under this Agreement.
NOW THEREFORE, in consideration of the mutual covenants and conditions herein
contained and in further consideration of services performed and to be performed
by Executive for the Company, the parties hereto agree as follows:
1.Certain Definitions. For purposes of this Agreement, the following terms have
the meanings indicated:
(a)"Cause" shall mean any of the following circumstances:
(i)Executive has committed willful misconduct that materially injures or causes
a material loss to the Company and a material benefit to Executive or third
parties, as for example, by embezzlement, appropriation of corporate
opportunity, conversion of tangible or intangible corporate property or the
making of agreements with third parties in which Executive or anyone related to
or associated with Executive has a direct or indirect interest; or



1



--------------------------------------------------------------------------------

Exhibit 10.1

(ii)The reasonable good faith determination by the Company that Executive has
materially violated paragraph 5 [8 Mr. Rykhus, 7 Mr. Schmidt] (Confidentiality)
or 6 [9 Mr. Rykhus, 8 Mr. Schmidt] (Non-Competition) of the Employment Agreement
for Senior Management between Executive and the Company; or paragraph 3
(Confidentiality) or 9 (Non-Competition) of the Raven Employment Agreement for
Exempt Team Members, which violation, if it is capable of cure by Executive, has
continued for at least 10 days after the Company gives Executive a written
notice describing such violation.
(b)"Change in Control" shall mean:
(i)The acquisition (other than from the Company directly) by any person, entity
or "group", within the meaning of Section 13(d) or 14(d) of the '34 Act, of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the '34
Act) of 25% or more of the then outstanding shares of the Company's common
stock; or
(ii)Individuals who, as of the date hereof, constitute the Board of Directors of
the Company (the "Incumbent Board") cease for any reason to constitute at least
a majority of the Board, provided, that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company's shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Company, under Rule 14a-12(c) of Regulation 14A promulgated
under the '34 Act) shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board; or
(iii)Approval by the shareholders of the Company of (A) a reorganization, merger
or consolidation, in each case, with respect to which persons who were the
shareholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than 50% of the combined
voting power of the reorganized, merged or consolidated company's then
outstanding voting securities entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company, or (B) a
liquidation or dissolution of the Company or (C) the sale of all or
substantially all of the assets of the Company. If Executive is employed by a
Subsidiary, a sale of the assets, stock or business of the Subsidiary will not,
in and of itself, be considered a "Change in Control" with respect to the
Company.
(c)Constructive Termination.
(i)"Constructive Termination" shall mean Executive's voluntary Termination of
Employment by reason of:



2



--------------------------------------------------------------------------------

Exhibit 10.1

(A)a material, adverse change of Executive's responsibilities, authority,
status, position, offices, titles, or duties; provided, that (1) the fact that
the Company is a subsidiary of an acquirer or a division of an acquirer, or (2)
a change in Executive's employment from a Subsidiary to the Company or another
Subsidiary shall in either event not, in and of itself, be considered a material
change to the Employee's responsibilities, authority, status, position, offices,
titles or duties, and any appropriate change in title related to such events
shall not, in and of itself, be considered a material change to Executive's
responsibilities, authority, status, position, offices, titles or duties;
(B)a material adverse change in Executive's annual compensation or benefits;
(C)a requirement to relocate in excess of fifty (50) miles from Executive's then
current place of employment without Executive's consent; or
(D)the material breach by the Company of any provision of this Agreement or
failure to fulfill any other material contractual duties owed to Executive.
For the purposes of this definition, Executive's responsibilities, authority,
status, position, offices, titles and duties are to be determined as of the day
immediately before a Change in Control.
(ii)Notwithstanding the provisions of paragraph (i) above, no voluntary
Termination of Employment by Executive will constitute a Constructive
Termination unless Executive shall have provided written notice to the Company
within 90 days after an occurrence described in paragraphs 1.(c)(i)(A) -
1.(c)(i)(D) above. The notice will (A) describe Executive's intention to
voluntarily terminate Executive's employment; (B) state a Date of Termination
that is least 30 days after Executive's delivery of the notice, and (C) set
forth in reasonable detail the conduct that Executive believes to be the basis
for the Constructive Termination; and such Constructive Termination will take
effect if the Company thereafter fails to correct such conduct (or commence
action to correct such conduct and diligently pursue such correction to
completion) within 30 days following the Company's receipt of such notice.
(d)"Date of Termination" shall mean:
(i)if Executive voluntarily terminates employment with the Company, the later of
(A) a Date of Termination (if any) stated in Executive's Notice of Termination,
or (B) the date on which Executive delivers the Notice of Termination to the
Company; or
(ii)if Executive's employment is terminated by the Company, the date on which
the Company delivers a Notice of Termination to Executive.



3



--------------------------------------------------------------------------------

Exhibit 10.1

(e)"Notice of Termination" shall mean a written notice which shall indicate
those specific Termination of Employment provisions in this Agreement that are
being relied upon. Any Termination of Employment by the Company or Executive
shall be communicated by a Notice of Termination.
(f)"Termination of Employment" means, solely for purposes of this Agreement,
Executive's "separation from service" from the Company, for any reason,
voluntary or involuntary, other than Executive's death; provided, that this
definition shall be interpreted to comply with the 409A Regulations, including
without limitation the provisions that define an employer by reference to
certain affiliated employers.
(g)'34 Act. "'34 Act" shall mean the Securities Exchange Act of 1934, as
amended.
2.Term. This Agreement shall commence on the date first above written and shall
continue in effect until January 31, 2017. Commencing on January 31, 2017, and
each January 31, thereafter, the term of this Agreement shall automatically be
extended for one additional year to January 31, and each January 31, thereafter,
unless at least sixty (60) days immediately preceding such January 31, the
Company shall have given Executive written notice that the Company does not wish
to extend this Agreement; provided, that any such notice shall not constitute a
Termination of Employment, and this Agreement shall continue in effect beyond
the term provided herein if a Change in Control shall have occurred during such
term or if any obligation of the Company hereunder remains unpaid as of such
time.
3.Severance Compensation upon a Change in Control and Termination of Employment.
If (a) a Change in Control of the Company shall have occurred while Executive is
an employee of the Company, and (b) within two (2) years after the date of such
Change in Control, there occurs: (i) except in the case of Executive's death,
Executive's Termination of Employment by the Company without Cause (which
“Cause” for the sake of clarity shall not include termination occasioned by
ill-advised good faith judgment or negligence in connection with the Company’s
business), or (ii) Executive's Constructive Termination, then:
(a)The Company shall pay Executive any earned and accrued but unpaid installment
of base salary through the Date of Termination at the rate in effect at the time
Notice of Termination is given and all other unpaid amounts to which Executive
is entitled as of the Date of Termination under any compensation plan or program
of the Company, including, without limitation, all accrued vacation time; such
payments to be made in a lump sum on or before the fifth day following the Date
of Termination;
(b)In lieu of any further salary payments to Executive for periods subsequent to
the Date of Termination, the Company shall pay to Executive an amount equal to
the product of (A) the sum of (i) Executive's annual base salary in effect as of
the Date of Termination and (ii) 60% of the maximum target or goal amount under
the Management Incentive Plan for the year in which such Date of Termination
occurs and (B) the number 2.5 (CEO), 2.0 (CFO), 1.5 (Vice Presidents); such
payment to be made in a lump sum on or before the 45th calendar day following
the Date of Termination; provided, that no such payment will be made unless
Executive has executed and delivered to the Company the release and covenant
described in Section 3(d) below,



4



--------------------------------------------------------------------------------

Exhibit 10.1

and any period during which Executive may revoke or rescind such release and
covenant has expired before that 45th day; and provided further, that if, as of
the Date of Termination: (x) any payment due under this Section 3 is reasonably
deemed by the Company to be "deferred compensation" (as defined in the 409A
Regulations), (y) any portion of the payment due under this Section 3(b) would
exceed the sum of the applicable limited separation pay exclusions as determined
pursuant to the 409A Regulations, and (z) Executive is treated as a specified
employee (as defined in the 409A Regulations), then payment of such excess
amount shall be delayed until the six-month anniversary of the Date of
Termination (or the date of Executive's death, if earlier). If Executive
continues to perform any services (as an employee or otherwise) for the Company
or a Subsidiary of the Company, as defined in Section 5(a), after the Date of
Termination, such six-month period shall be measured from the date of
Executive's "separation from service" as defined pursuant to the 409A
Regulations;
(c)If a Change in Control of the Company shall have occurred while Executive is
an employee of the Company and, within two (2) years after the date of such
Change in Control Executive shall die while still an employee of the Company,
the amount specified in Section 3(a) shall be paid by the Company to Executive's
estate; and such deceased Executive's spouse and eligible dependents shall be
entitled to all of the benefits specified in the Company's Senior Executive
officer or Senior Management Benefits Policy (as applicable to Executive) as if
such deceased Executive had delivered a Notice of Termination to the Company
immediately prior to such death;
(d)The Company's obligations to provide the payments and benefits in this
Section 3 are conditioned on Executive signing a general release of legal claims
and covenant not to sue, in the form attached as Exhibit A to this Agreement,
with such changes as may be reasonably required to reflect changes in applicable
law or circumstances subsequent to the date first above written; and the Company
shall deliver such release and covenant to Executive within 10 calendar days
after the earlier of (i) the Date of Termination or (ii) the Company's receipt
of a Notice of Termination asserting a Constructive Termination;
(e)The Company shall deduct, from any payment made under this Agreement, any
Federal or state taxes required by law to be withheld from such payment; and
[SUBSECTION (f) INCLUDED FOR MESSRS. RYKHUS AND SCHMIDT:]
(f)Executive shall, effective on the Date of Termination, be deemed to be
qualified and vested in all respects for the post-retirement benefits of the
Company's Senior Executive Officer or Senior Management Benefits Policy (as
applicable to Executive), regardless of whether Executive otherwise then
satisfies the requirements for early retirement under such Policy; provided,
that the post-retirement benefits specified under this Section 3(c) shall (i)
not become payable until Executive reaches age 65, unless such benefits are
otherwise payable due to Executive's eligibility for early retirement benefits
under the terms of the Policy as of the Date of Termination; and (ii) not be
provided to the extent such benefits are provided to Executive by another
employer at no cost to Executive.



5



--------------------------------------------------------------------------------

Exhibit 10.1



4.No Obligation to Mitigate Damages; No Effect on Other Contractual Rights.
(a)Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by Executive as the result of employment
by another employer after the Date of Termination.
(b)The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish
Executive's existing rights, including post-retirement benefits or any other
rights which would accrue solely as a result of the passage of time, under any
benefit plan, employment agreement or other contract, Company policy, plan or
arrangement.
5.Successor to the Company; Subsidiaries.
(a)The Company will require any successor or assign (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company, by agreement in form and substance
satisfactory to Executive, expressly, absolutely and unconditionally to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession or
assignment had taken place. As used in this Agreement, "Company" shall mean the
Company as hereinbefore defined and any successor or assign to its business
and/or assets as aforesaid which executes and delivers the agreement provided
for in this Section 5 or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law. If at any time during the term
of this Agreement Executive is employed by any corporation a majority of the
voting securities of which is then owned by the Company (a "Subsidiary"), (1)
"Company" as used in this Agreement shall in addition include such Subsidiary,
(2) the Company agrees that it shall pay or shall cause such Subsidiary to pay
any amounts owed to Executive pursuant to Section 3 hereof and (3) any transfer
of Executive's employment between the Subsidiary and the Company or another
Subsidiary shall not be deemed a Termination of Employment.
(b)This Agreement shall inure to the benefit of and be enforceable by
Executive's personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amounts are still payable to Executive hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to Executive's devisee, legatee, or other designee or, if there
be no such designee, to Executive's estate.
6.Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or three days after mailing by United States
registered mail, return receipt requested, postage prepaid, as follows:



6



--------------------------------------------------------------------------------

Exhibit 10.1

If to the Company:
Raven Industries, Inc.
205 East 6th Street
P.O. Box 5107
Sioux Falls, South Dakota 57117
Attention: President
If to Executive:
(Address currently on file with the Company)
or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
7.Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and such officer of the Company as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provision or conditions at the same or at any
prior or subsequent time. This Agreement shall be governed by and construed in
accordance with the laws of the State of South Dakota.
8.Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes the Prior Agreement and all other prior agreements and
understandings between the parties with respect to benefits payable upon a
change in control of the Company; provided, that this Agreement shall not affect
or reduce any benefit to which Executive shall be otherwise entitled under the
Company's 2010 Stock Incentive Plan, [Executive's Employment Agreement with the
Company dated [____________, 201__], or any other plan, agreement or policy of
or with the Company. No modification, termination or attempted waiver of this
Agreement shall be valid unless in writing and signed by the party against whom
the same is sought to be enforced.
9.Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
10.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
11.Fees and Expenses. The Company shall pay all fees and expenses (including
attorney's fees) which Executive may incur as a result of the Company's
contesting the validity, enforceability or



7



--------------------------------------------------------------------------------

Exhibit 10.1

Executive's interpretation of, or determinations under, this Agreement,
regardless of whether the Company or Executive is successful in such contest.
12.Company's Right to Terminate Executive's Employment. Notwithstanding anything
contained in this Agreement to the contrary, the Company may terminate
Executive's employment at any time, for any reason or no reason, and no
provision contained herein shall affect the Company's ability to terminate
Executive's employment at any time, with or without cause. Nothing in this
Agreement shall in any way require the Company to provide any of the benefits
specified in this Agreement prior to a Change in Control, nor shall this
Agreement be construed in any way to establish any policies or other benefits
for Executive or any other employee of the Company whose employment with the
Company is terminated prior to a Change in Control.
[Signature Page Follows]





































8



--------------------------------------------------------------------------------

Exhibit 10.1

[Signature Page to Amended and Restated Change In Control Agreement]
IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Agreement as of the date and year first above written.
ATTEST:
RAVEN INDUSTRIES, INC.
 
 
By ___________________________
By _____________________________
[Name and Title]
[Name and Title]
 
 
ATTEST:
EXECUTIVE:
 
 
By ___________________________
By ______________________________
[Name and Title]
[Name]






9

